Title: To Thomas Jefferson from Mademoiselle Thomas de Langat, 22 January 1789
From: Langat, Mademoiselle Thomas de
To: Jefferson, Thomas


Vannes en Basse-Bretagne, 22 Jan. 1789. “Une infortunée” appeals to TJ to perform for her “en particulier Les Services que Vous Rendez à la France en Général. Privée, dès le Berceau, de père et de mère, d’une Naissance au-dessus du Médiocre, et peu favorisée de la fortune, j’ai été Reduite à prendre des pensionnaires.” Six years ago, on recommendation of Mr. Barclay, “Consul des Anglo-américains” at L’Orient, she took into her pension one James Blaine of Philadelphia, who had come to France to finish his education. Barclay paid his pension expenses for several months, but then, “forcé par des Raisons dont je n’Entrerai dans aucun Détail avec Votre Excellence,” Barclay left L’Orient and even the country. She discovered the residence of Barclay’s wife and wrote asking that she inform her husband or those in charge of his affairs that he owed several months for Blaine’s expenses. On 30 July 1786, in a letter from St. Germain-en-Laye, Mrs. Barclay said that she had no power to discharge the debt of the person recommended by her husband, who was absent and would not return for ten months or a year.—Since then she has received neither news nor money from Barclay. Nevertheless, “pour ne violer ni les droits de l’humanité, ni ceux des Gens,” she kept the “jeune Anglo-Américain” to the end of June, 1786, when he went to Nantes as clerk in the firm of a merchant, remaining there nine months during which time he wrote often asking her to be patient for a month or two and leading her to believe he would discharge the debt that he acknowledged to be legitimate. A stranger in France and without resources, he finally returned to her pension and she took him in. Blaine left for America 21 months ago after promising to pay, but she has heard nothing from him.—Pressed for funds, she appeals to TJ to procure for her the payment of this legitimate debt and asks him to read [on separate sheet] true copies of acknowledgements of the debt of which she possesses the originals, one dated 2 Apr. 1787 in which Blaine admits his debt to Mademoiselle Langat of 1284₶ 18s. for “pension, Logement et Blanchissage” (to which she added “maitre D’armes, de Violon et autres”), and the other dated 15 Apr. 1787 admitting indebtedness of an additional 69₶ 2s. “pour pention Et Diverses fournitures.”
 